Title: Enclosure: Report, 17 January 1792
From: Knox, Henry
To: 

 

War Department [Philadelphia] 17th January 1792

The Secretary of War, having in obedience to the orders of the President of the United States, received the communication of the Cherokee Chiefs, at present in Philadelphia respectfully Reports—That the communications and opinions of the said Cherokees, are contained in the papers hereunto annexed, as translated by James Carey, interpreter, and confirmed by George Miller, a young Indian who understands the english language, having been many years a prisoner with the whites.
That it appears that the said Cherokees not only represent their own tribes, but it will be perceived that they have brought belts and messages of a friendly nature from the Creeks, Choctaws and Chickasaws.
That the main business of the said Cherokees seems to consist in the following points:
1st, To obtain an higher annual compensation for the lands they relinquished by the treaty with Governor Blount, on the 2d day of July 1791.
2dly, That the white people who are settled to the southward of the ridge which divides the waters of the Tenassee from those of Little River, should be removed, and that the said ridge should be the barrier.
3dly, That a person of Reputation should be commissioned in behalf of the general Government to reside in the Cherokee Nation, who should at once be their Counsellor and protector.
4thly, That the projected settlement of the Tenassee Company at the muscle shoals, should be prevented.
5thly, That the annual allowance of Goods should be now furnished together with some ploughs and other implements of husbandry, as mentioned in the Treaty.
6thly, That John Thompson, who is a half Creek and James Carey, should be appointed interpreters agreeably to the recommendation of Governor Blount—it is proposed to add George Miller, the full blooded Cherokee to the Interpreter⟨s⟩—He has claims on the Government for services in the North Carolina troops—having as he alledges, served with them for several

years. He is young, good humoured, well disposed to the United States, and his appointment would be highly grateful to the Indians, as well as to himself, and would be considered as a reward for his past services which must now be supported by evidence.
The subscriber submits it as his opinion, that it is true policy, and of great importance to comply with each and every one of the above requests.
That it will be necessary that the advice and consent of the Senate of the United States, should be obtained upon the first request.
It is to be understood that the sum of fifteen hundred Dollars, was urged by the Cherokees at the Treaty. But Governor Blount informed them, that he was limited and therefore could not promise it, but that he would write relatively to it, all which is stated in the proceedings at the treaty, and is mentioned here in order to shew that the claim is not now originated by the Deputation of the Cherokees present.
That the other five requests seem to be within the power of the President of the United States—That the encroachments made upon the Line of the treaty of the 2d July last, must be removed at all events.
But it is submitted, that the situation of these intruders, should be stated to the Senate and House of Representatives of the United States, and the idea suggested, how far it might be proper, all circumstances considered, for the United States to offer other lands within the boundary marked by the treaty, in lieu of those settled upon to the southward of the ridge on which the line runs. The said lands to be offered upon the same terms of price and payment as the public lands shall be offered to the intruders comprehended within the line mentioned in the treaty.
This would be the most amicable, and perhaps practicable mode of removing the intruders on the lands to the southward of the line—But in addition to this, it would be necessary that a detachment of the troops now in Georgia, should be marched to the ridge aforesaid, in order to aid the civil authority to carry into full execution the treaty, in order that the Indians should at once be convinced of the power and justice of the United States.
That relatively to the third request, until a provision shall be

made by law, establishing generally or particularly the rate of compensation to persons employed in the Indian Department, it would be proper that the President of the United States should make a temporary appointment of a person to reside with the Cherokees, to represent the interests of the United States, and that the rate of his compensation should not exceed  Dollars Pr annum.
That relatively to the fourth object, that as the President of the United States, has prohibited the projected settlements at the muscle shoals, there can be no doubt, of the propriety of enforcing the object in the instructions to the agent.
That the annual allowance of Goods, might be entrusted to the said agent, to be distributed in the manner and according to the directions of the Little-Turkey and the other Chiefs, and that ploughs and other implements of husbandry be added agreeably to the intentions of the treaty.
The Secretary of War also conceives it important at this time, by the way of the Ohio, to forward some substantial presents to the Choctaws and Chickasaws. The valuable Goods at Fort Washington, and transported last year provisionally on the condition of a peace with the hostile tribes, might in part be appropriated to this object.
Picuningo of the Chickasaws ought to be rewarded liberally for his joining our troops the last Campaign, and he ought to be cultivated in future—The Chickasaws and Choctaws are good friends, and Picuningo may be the mean of uniting both tribes in our service.
That this object will also be arranged with the Cherokees now here, to whom it has been hinted, but not so formally as it will be, after a compliance with their requests.
The Goods to a considerable amount have been forwarded to the Creeks, by the way of the Rock Landing in Georgia.
That the subscriber contemplates with great satisfaction the good consequences which will probably arise from the present visit of the Cherokees.
That it may be the mean, of attaching more cordially the southern tribes to the United States, and of rendering them active in our service.
The opening made by the Cherokees, relatively to Bowie’s

arrival, will greatly strengthen collaterally, the other measures proposed, for banishing this bold intruder from all the Southern Indians.
In pursuance therefore of these Ideas, it is submitted that the Chiefs present shall be liberally supplied with presents, as well of clothing for themselves and families, as of distinctive silver Medals—and that particular presents shall be sent forward by the Agent to the little-Turkey, and the other principal Chiefs remaining at home.
That besides which, about Twenty more suits of clothing, and setts of Medals be entrusted to the Agent, in order to distribute among the principal Chiefs of the Chickasaws and Choctaws. All which is humbly submitted to the President of the United States

H. Knoxsecy of War.

